
	
		I
		111th CONGRESS
		1st Session
		H. R. 4401
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Smith of
			 Washington (for himself and Mr.
			 Dicks) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of August 9, 1955, to modify a provision
		  relating to leases involving certain Indian tribes.
	
	
		1.Leases involving certain
			 Indian tribesThe first
			 section of the Act of August 9, 1955 (25 U.S.C. 415), is amended—
			(1)in subsection (a), in the second sentence,
			 by inserting and land held in trust for the Kalispel Tribe of
			 Indians after the Kalispel Indian Reservation;
			 and
			(2)in subsection (b), by inserting ,
			 the Puyallup Tribe, the Swinomish Indian Tribal Community, or the Kalispel
			 Tribe of Indians after Tulalip Tribes.
			
